        Case 1:16-cv-01021-ELH Document 239 Filed 02/03/20 Page 1 of 1




                             IN THE UNITED STATES DISTRICT
                               COURT FOR THE DISTRICT OF
                                      MARYLAND

MARYLAND RESTORATIVE                        )
JUSTICE INITIATIVE, et al.,                 )
                                            )
                        Plaintiffs,         )
                                            )      Civil Action No. ELH-16-1021
                v.                          )
                                            )
GOVERNOR LARRY HOGAN, et al.,               )
                                            )
                        Defendants.         )
                                            )


                                      [PROPOSED] ORDER

       The parties have jointly moved the Court to stay the case. For the reasons discussed

on the teleconference with the parties on January 31, 2020 and good cause appearing,

       IT IS HEREBY ORDERED that this case is stayed for a period of 60 days.

       IT IS FURTHER ORDERED that the parties will file a status report within 60 days

after entry of this Order.



Dated: February ___, 2020


                                                   Judge Ellen L. Hollander
